Filed 8/13/15 P. v. Valenzuela CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041477
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1238305)

         v.

JORGE LUIS VALENZUELA,

         Defendant and Appellant.


         By plea agreement, defendant Jorge Luis Valenzuela was sentenced to four years
in county jail (Pen. Code, § 1170, subd. (h))1 for willfully inflicting cruel or inhuman
injury on a child. (§ 273d, subd. (a).) Upon defendant’s timely appeal, we appointed
counsel to represent him in this court. Appellate counsel filed a brief stating the case and
facts but raising no issues. We notified defendant of his right to submit written argument
on his own behalf and received no response.
         We have reviewed the entire record to determine if there are any arguable
appellate issues. (People v. Wende (1979) 25 Cal. 3d 436, 440-441.) We include here a
brief description of the facts and procedural history of the case, and the conviction and
punishment imposed. (People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
                                  I.     TRIAL COURT PROCEEDINGS
         According to probation reports, in August 2012 defendant became angry when his
girlfriend refused to give him a ride to an appointment. The couple’s then-three-month-

         1
              Unspecified statutory references are to the Penal Code.
old daughter and the girlfriend’s then-six-year-old daughter from a previous relationship
were present at the time. Defendant had two prior convictions for domestic violence
against the girlfriend and was subject to a protective order allowing only peaceful contact
with her. When the girlfriend refused to give him a ride, defendant shoved her into a wall
with both hands several times. Defendant then walked into an adjoining room, picked up
the girlfriend’s six-year-old daughter by the arm and threw her across the room. The
daughter sustained bruises on her arms and thighs. The girlfriend drove defendant to his
appointment and reported the incident to the police, who arrested defendant.
       Defendant was charged by felony complaint with willful cruelty to the six-year-
old (§ 273d, subd. (a)) and violating a protective order with a prior conviction for the
same offense (§ 273.6, subd. (d)). In exchange for reducing the protective order violation
to a misdemeanor (§ 166, subd. (c)(1)), defendant pleaded no contest to both counts. In
December 2012, the trial court suspended imposition of sentence for three years and
placed defendant on formal probation with conditions including ten months’ custody
time. Another probation condition prohibited all but peaceful contact with defendant’s
girlfriend and was imposed as a protective order. The trial court also ordered defendant
to pay a $264 restitution fine (§ 1202.4, subds. (b)(1); (l))2 with an additional $240
probation revocation fine which was suspended pending successful completion of
probation (§ 1202.44); an $80 court operations assessment (§ 1465.8, subd. (a)(1)); a $60
court facilities funding assessment (Gov. Code, § 70373, subd. (a)(1)); a $150
presentence investigation fee (§ 1203.1b, subd. (a)); and a $30 per month probation




       2
          We assume the $264 restitution fine represents the $240 minimum fine as well
as a ten percent restitution fine collection fee. (§ 1202.4, subds. (b)(1); (l) [“At its
discretion, the board of supervisors of a county may impose a fee to cover the actual
administrative cost of collecting the restitution fine, not to exceed 10 percent of the
amount ordered to be paid ... .”].)
                                              2
supervision fee (§ 1203.1b, subd. (a)).3 The court waived imposition of a criminal justice
administration fee based on defendant’s inability to pay. (Gov. Code, §§ 29550-
29550.2.)
       In July 2013, defendant admitted willfully violating the probation condition
restricting contact with his girlfriend.4 The trial court revoked and reinstated probation
and ordered defendant to serve 60 days in county jail as an additional condition of
probation. Defendant’s probation was revoked again in December 2013, stemming from
an incident where he struck his girlfriend with a flashlight. In June 2014, as part of a plea
agreement to resolve the instant case as well as charges in two new cases arising out of
his most recent probation violation, defendant agreed to admit a willful violation of
probation and to a sentence of four years in county jail.
       In August 2014, the trial court terminated probation and sentenced defendant to
the middle term of four years in county jail for the section 273d, subdivision (a) corporal
injury count, with no parole or mandatory supervision after his release. His sentence for
the misdemeanor charge in the instant case was deemed served based on presentence
custody credits. As reflected in the corrected abstract of judgment,5 the trial court
ordered defendant to pay the $240 probation revocation fine that had been previously
imposed and suspended (§ 1202.44). Defendant received 785 days of presentence credit
based on 393 actual days plus 392 conduct credits (§ 4019).

       3
         The trial court did not make findings regarding defendant’s ability to pay the
presentence investigation and probation supervision fees. As defendant’s trial counsel
did not object, that argument is forfeited. (People v. Trujillo (2015) 60 Cal. 4th 850, 857-
859 [finding forfeiture based on failure to object in the trial court to § 1203.1b probation
supervision fees].)
       4
         Defendant was also charged separately with violating a protective order based
on the same conduct and he pleaded no contest to the new offense.
       5
         Appellate defense counsel contacted the trial court about errors in the abstract of
judgment related to fines, leading the trial court to issue a corrected sentencing minute
order and a new abstract of judgment. We granted defendant’s motion to augment the
record to include those documents.
                                              3
We have reviewed the entire record and find no arguable issue.
                            II.   DISPOSITION
The judgment is affirmed.




                                    4
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Rushing, P.J.




____________________________
Márquez, J.




People v Valenzuela
H041477